DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
1.	Applicant’s response filed 5/5/2022 was received.  The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .  The text of those sections of Title 35, U.S. Code not included in this action can be found in a prior Office action.

Claim Objections
2.	The objections to claims 2, 4, 13, and 25 are withdrawn in view of the appropriate corrections filed.	

Claim Rejections - 35 USC § 112
3.	The rejections of claim 3, claim 6, and thus dependent claim 9, claim 11, and thus dependent claims 13-14, and claim 28 under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite are withdrawn in view of the appropriate corrections filed.	
	The rejection of claim 28 under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being incomplete for omitting essential structural cooperative relationships of elements, such omission amounting to a gap between the necessary structural connections is withdrawn in view of the amendments made.  

Claim Rejections - 35 USC § 102
4.	The rejection of claims 1 and 25-27 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Aikata et al. (WO 2018/234207) (using US 2020/0194819 as a copy thereof) is maintained and updated in view of the amendments.
	Regarding claim 1, Aikata teaches an energy storage module (“battery”) (Figs. 5-6), comprising: 
a plurality of battery cells 1, at least one battery cell of the plurality of battery cells comprising: 
a rupture valve 6 (“pressure relief mechanism”), and 
a bus component 32 configured to electrically connect the plurality of battery cells 1 (Figs. 5-6),
wherein the pressure relief mechanism 6 and the bus component 32 are respectively arranged on different sides of the at least one battery cell 1, such that emissions from the at least one battery cell 1 are discharged in a direction away from the bus component 32 when the pressure relief mechanism 6 is actuated (Figs. 1-6; entire disclosure relied upon);
wherein the energy storage module (“battery”) (Figs. 5-6) further comprises a cooling member 33 (“thermal management component”) disposed opposite to the pressure relief mechanism 6, and the cooling member 33 (“thermal management component”) is configured to adjust the temperatures of the plurality of battery cells 1 (P100).
Figure 6 is reproduced below with the pressure relief mechanism 6 circled and illustrated on a top side of the energy storage module (“battery), with the cooling member 33 (“thermal management component”) disposed opposite to the pressure relief mechanism 6 (i.e., on the other side (the bottom side of Fig. 6)).

    PNG
    media_image1.png
    424
    789
    media_image1.png
    Greyscale

	Regarding claim 25, Aikata teaches wherein the at least one battery cell 1 further comprises a housing (Figs. 1-2) having an opening and enclosed by a plurality of walls, and a cover plate for closing the opening, and wherein the pressure relief mechanism 6 is arranged on at least one of the plurality of walls (P24).
Regarding claim 26, Aikata teaches wherein an outer surface of the pressure relief mechanism is flush with or recessed into an outer surface of the at least one wall as illustrated in Fig. 4.
Regarding claim 27, Aikata teaches wherein the pressure relief mechanism 6 is arranged at (broadly defined as in, on, or near”) a corner portion between two adjacent walls of the plurality of walls (Fig. 2).

5.	The rejection of claims 1-3, 5-6, 9-11, 13, 15, 22, and 25-28 under 35 U.S.C. 102(a)(1) as being anticipated by Shimizu et al. (US 2013/0095356) is maintained.
Regarding claim 1, Shimizu teaches a battery 200, 210, 220, 230, 300, 310 (Figs. 2-11- all embodiments), comprising: 
a plurality of battery cells 100, at least one battery cell of the plurality of battery cells 100 comprising: 
a pressure release valve 14 (“pressure relief mechanism”); and 
a bus component (bus bar 33) configured to electrically connect the plurality of battery cells 100 (Figs. 8 and 10),
wherein the pressure relief mechanism 14 and the bus component 33 are respectively arranged on different sides of the at least one battery cell 100 (see Figs. 8, 10), such that emissions from the at least one battery cell 100 are discharged in a direction away from the bus component 33 when the pressure relief mechanism 14 is actuated (full disclosure relied upon).  
It is noted that in an alternative interpretation, the claimed “bus component” may be the combination of both bus bar 33 conductor part 34 of Shimizu; unless otherwise noted, just the bus bar 33 will be relied upon for the component in the dependent claims.
Furthermore regarding claim 1, Shimizu teaches the battery 200, 210, 220, 230, 300, 310 (Figs. 2-11- all embodiments) further comprises a thermal management component (30, 70, 21 – first interpretation or just 70, 21- second interpretation) disposed opposite to the pressure relief mechanism 14, and the thermal management component (30, 70, 21 OR 70, 21) is configured to adjust temperatures of the plurality of battery cells 100 by way of accommodating discharged gas of the cells released due to pressure increased in the battery.  The temperatures of the plurality of battery cells are intrinsically lowered (“adjusted”) given the release of pressure (i.e., the ideal gas law of PV=nRT:  when pressure goes down, so does temperature) achieved by way of the thermal management component (30, 70, 21 OR 70, 21) which allows for said release of pressure and intrinsic, concurrent lowering of the temperatures of the plurality of cells.
Regarding claim 2, Shimizu teaches the thermal management component (30, 70, 21 – first interpretation or just 70, 21- second interpretation) (any of the embodiments taught- see Figs. 2a-8, 10), the thermal management component (30, 70, 21 OR 70, 21) is configured to accommodate a fluid (i.e., discharged gas) to adjust temperatures of the plurality of battery cells 100, and the thermal management component being configured to be damaged when the pressure relief mechanism 14 is actuated (component 70 opens or breaks- P35, 49-50, 55), such that the emissions from the at least one battery cell 100 pass through the thermal management component (30, 70, 21 or 70, 21) (entire disclosure). 
Regarding claim 3, Shimizu teaches wherein the thermal management component (30, 70, 21 or 70, 21) is configured to be damaged when the pressure relief mechanism is actuated (component 70 opens or breaks- P35, 49-50, 55), such that the fluid (discharged gas from the cell) flows out.  
Regarding claim 5, Shimizu teaches wherein the thermal management component (30, 70, 21) further comprises: 
an “avoidance structure” (i.e., the through-hole that penetrates component 30), the avoidance structure being configured to provide an “avoidance space” (i.e., see the space illustrated in Figs. 2a-7) for allowing the pressure relief mechanism 14 to be actuated, and wherein the thermal management component (30, 70, 21) is attached to the plurality of battery cells 100 to form connection passage 40 (“an avoidance chamber”) between the avoidance structure (the through-hole) and the pressure relief mechanism 14, and wherein the avoidance structure is a through hole penetrating the thermal management component (30, 70, 21) (Figs. 2a-7).  
Alternatively (second interpretation), Shimizu teaches wherein the thermal management component (30, 70, 21) further comprises: 
 one-way open valve 70 (“an avoidance structure”) (optionally also including thinner portions 71) (at least Figs. 2a-2b, 3a-3b, 4a-4c), the avoidance structure (70 or 70, 71) being configured to provide a space for allowing the pressure relief mechanism 14 to be actuated (illustrated in Figs. 2a-2b), and 
wherein the thermal management component (30, 70, 21) is attached to the plurality of battery cells 100 to form connection passage 40 (“an avoidance chamber”) between the avoidance structure 70 and the pressure relief mechanism 14.  
Regarding claim 6, Shimizu teaches wherein the avoidance structure (70 or 70, 71) (at least Figs. 2a-2b, 3a-3b, 4a-4c) (second interpretation of claim 5), comprises a bottom avoidance wall (illustrated) and a side avoidance wall (illustrated) surrounding the connection passage 40 (“avoidance chamber”), and the bottom avoidance wall is configured to be damaged when the pressure relief mechanism 14 is actuated, such that the emissions from the battery cell pass through the thermal management component (30, 70, 21), and the side avoidance wall is configured to be damaged when the pressure relief mechanism 14 is actuated, such that the fluid flows out (full disclosure; P35, 39, 43, 49, 55).
Regarding claim 9, Shimizu teaches wherein the side avoidance wall 70 forms a predetermined included angle with respect to a direction of the pressure relief mechanism 14 toward the thermal management component (30, 70, 21), and the predetermined included angle is illustrated as 45° (see Fig. 2b), the angle being emphasized below:

    PNG
    media_image2.png
    331
    386
    media_image2.png
    Greyscale

Alternatively, Shimizu teaches wherein the side avoidance wall 71 (see Fig. 3b) forms a predetermined included angle with respect to a direction of the pressure relief mechanism 14 toward the thermal management component (30, 70, 21), and the predetermined included angle is illustrated as 60° (see Fig. 3b).
Regarding claim 10, Shimizu teaches wherein the the thermal management component (30, 70, 21) comprises “a relief mechanism” (70 is a one-way valve; has thinner portions 71, etc. in the varying embodiments) configured to be actuated when the pressure relief mechanism 14 is actuated (P35, 55), to allow at least the emissions from the battery cell 100 to be discharged through the thermal management component (30, 70, 21).
Regarding claim 11, Shimizu teaches the battery according to claim 5, further comprising: 
an exhaust passage 60 (“collection chamber”), the exhaust passage 60 (“collection chamber”) being configured to collect the emissions from the battery cell 100 and the thermal management component (30, 70, 21) when the pressure relief mechanism 14 is actuated, 
wherein [the] avoidance chamber 40 and the collection chamber 60 are isolated by the thermal management component (30, 70, 21), or the avoidance structure is in communication with the collection chamber (once 70 ruptures).
Regarding claim 13, Shimizu teaches the battery further comprising: 
a protective member (vent hole 22; protective in terms of allowing the damaging emissions to escape to protect the batteries 100 from caustic components and/or heat), wherein the protective member 22 is arranged on a side of the thermal management component (30, 70, 21) that is away from the [plurality of] battery cells 100, and the exhaust passage 60 (“collection chamber”) is arranged between (at least part of) the thermal management component (30, 70, 21) and the protective member 22 
Regarding claim 15, Shimizu teaches the battery further comprising (note the second interpretation presented in claim 2 is relied upon for the thermal management component (70, 21):  a cover body 21; a case shell 20, the case shell 20 and the cover body 30 jointly forming, in an enclosing manner, an accommodation chamber 50 (“electrical chamber”) for accommodating the plurality of battery cells 100 (Figs. 2-7).  
Regarding claim 22, Shimizu teaches wherein the thermal management component (70, 21) is a “bottom portion” of the case shell 20 (Figs. 2-11).  It is noted that top, bottom, left, right, etc. are dependent upon the orientation of the battery module 200, 210, 220, 230, 300, 310 (“battery”) wherein the claim does not define “bottom” relative to any other entity such that many interpretations exist.  Thus, in the instance the battery module is installed with the opposite orientation than that illustrated, the thermal management component (70, 21) would be a “bottom portion” of the case shell 20 as claimed in the same way that thermal management component 13 is a bottom portion 112a of case shell 112 (see Fig. 3 of the instant disclosure; i.e., they can be separate entities).  
Shimizu further discloses the case shell 20 further comprises a “side portion” (rib 24), the side portion being integrated or arranged inside the case shell 20 as illustrated (see at least Fig. 2).
            Regarding claim 25, Shimizu teaches wherein the [at least one] battery cell 100 (Fig. 1) further comprises a battery case 7 (“housing”) having an opening and enclosed by a plurality of walls (i.e., at least the top wall , bottom wall, and cylindrical wall as illustrated – Fig. 1), and a terminal plate 8 (“cover plate”) for closing the opening, and wherein the pressure relief mechanism 14 is arranged [at least indirectly] on at least one of the plurality of walls.  
Regarding claim 26, Shimizu teaches wherein an outer surface of the pressure relief mechanism 14 is recessed into an outer surface of the at least one wall (Fig. 1).
Regarding claim 27, Shimizu teaches wherein the pressure relief mechanism 14 is arranged at (in, on, or near) a corner portion (i.e,. see top right corner in Fig. 1) between two adjacent walls (cylindrical wall and top wall) of the plurality of walls.  
Regarding claim 28, Shimizu teaches wherein there is release valve 14 (“a pressure relief mechanism”) and additionally opening portion 8a formed in terminal plate 8 that provides “a pressure relief mechanism” in that the gas is allowed to escape; thus Shimizu teaches that the number of the pressure relief mechanisms is multiple (14, 8a), the plurality of relief mechanisms (14, 8a) being arranged (indirectly) on one of the plurality of walls (i.e., at least the cylindrical wall), or the plurality of pressure relief mechanisms being arranged (indirectly) on at least two of the plurality of walls (Fig. 1).

Claim Rejections - 35 USC § 103
6	The rejection of claims 1, 3, 5, 10-11, 13-14, and 25-28 under 35 U.S.C. 103 as being unpatentable over Chu et al. (CN 209401662) (machine translation provided) in view of Aikata et al. (WO 2018/234207) (using US 2020/0194819 as a copy thereof) is maintained.
As previously noted, the reference to Chu et al. (CN 209401662) is eligible as prior art under 35 U.S.C. 102(a)(1) with a publication date of 09-17-2019.  It is noted that there are no common inventors among the instant application and the '662 application.  Applicant may rely on the exception under 35 U.S.C. 102(b)(1)(A) to overcome this rejection under 35 U.S.C. 102(a)(1) by a showing under 37 CFR 1.130(a) that the subject matter disclosed in the reference was obtained directly or indirectly from the inventor or a joint inventor of this application, and is therefore not prior art under 35 U.S.C. 102(a)(1).  Alternatively, applicant may rely on the exception under 35 U.S.C. 102(b)(1)(B) by providing evidence of a prior public disclosure via an affidavit or declaration under  37 CFR 1.130(b).

Regarding claim 1, Chu teaches a battery 1 (Figs. 1-9, entire disclosure relied upon) comprising: 
a plurality of battery cells 10, at least one battery cell of the plurality of battery cells 10 comprising: 
an explosion-proof valve 100 (“pressure relief mechanism”); and 
terminals (not labeled, but so routine as to be immediately apparent and understood by one skilled in the art) at the opposite side from the explosion-proof valve 100 (“pressure relief mechanism”).
Chu does not explicitly teach, “…a bus component configured to electrically connect the plurality of battery cells, wherein the pressure relief mechanism and the bus component are respectively arranged on different sides of the at least one battery cell, such that emissions from the at least one battery cell are discharged in a direction away from the bus component when the pressure relief mechanism is actuated.”  
In the same field of endeavor, Aikata teaches analogous art of an energy storage module (“battery”) (Figs. 5-6), comprising: a plurality of battery cells 1, at least one battery cell of the plurality of battery cells comprising a rupture valve 6 (“pressure relief mechanism”) (P73; Figs. 1-4); and a bus component 32 configured to electrically connect the plurality of battery cells 1 in series (P98; Figs. 5-6), wherein the pressure relief mechanism 6 and the bus component 32 are respectively arranged on different sides of the at least one battery cell 1, such that emissions from the at least one battery cell 1 are discharged in a direction away from the bus component 32 when the pressure relief mechanism 6 is actuated (Figs. 1-6; entire disclosure relied upon), wherein Aikata teaches the benefits of arranging the rupture valve 6 (“pressure relief mechanism”) on the opposite side from the terminals 4, 5 and bus bar 32 (P28, 83-84).  
Therefore, it would have been obvious to one having ordinary skill in the art at the effective filing date of the invention to modify the battery 1 of Chu such that it includes a bus component (i.e., the bus bar 32 of Aikata) configured to electrically connect the plurality of cells via the illustrated terminals in order to provide an electrically operative battery module connected in series that intrinsically increases the current thereof [note that without such the battery block would not be operative; the configuration being entirely standard and routine in the art], wherein given the location of the illustrated terminals and explosion-proof valve 100 (“pressure relief mechanism”) that are located on opposite sides from another of Chu, the modification thereof provides for the claimed feature of lines 8-11, wherein Aikata further teaches the configuration and technique are known in the art, and provide the beneficial results detailed in P28, 83-84.
Furthermore regarding claim 1, Chu teaches a thermal management component (at least 20, 21, 22, 26) disposed opposite to the pressure relief mechanism 100 (Fig. 6), and the thermal management component (20, 21, 22, 26) is configured to adjust temperatures of the plurality of battery cells 1 given the “high-temperature and high-pressure gas” is exhausted by the explosion-proof valve and collected into the cavity structure formed by the thermal management component and exhausted (20, 21, 22, 26) (abstract) such that the temperatures of the battery cells are intrinsically lowered (“adjusted”) by the use thereof (i.e., “configured to adjust the temperatures of the plurality of the battery cells” as claimed).
Regarding claim 2, Chu teaches the thermal management component (at least 20, 21, 22, 26), the thermal management component is configured to accommodate a fluid (see cavity structure 21) to adjust temperatures of the plurality of battery cells, and the thermal management component (20, 21, 22, 26) being configured to be damaged (first seal 26 breaks) when the pressure relief mechanism 100 is actuated, such that the emissions from the at least one battery cell pass through the thermal management component (at least 20, 21, 22, 26) (entire disclosure).  
Regarding claim 3, Chu teaches wherein the thermal management component (20, 21, 22, 26) is configured to be damaged (first seal 26 breaks) when the pressure relief mechanism is actuated, such that the fluid flows out [of the battery and into cavity 21; alternatively, see exhaust passage 240 that has another valve such that the gas (“fluid”) is discharged outside battery box body 2).    
Regarding claim 5, Chu teaches wherein the thermal management component further comprises: 
an avoidance structure 200, the avoidance structure 200 being configured to provide a space for allowing the pressure relief mechanism 100 to be actuated (Figs. 8-9), and 
wherein the thermal management component (at least 20, 21, 22, 26) is attached to the plurality of battery cells 10 to form an avoidance chamber (i.e., the through-hole portion formed by 200) between the avoidance structure 200 and the pressure relief mechanism 100, or the avoidance structure 200 is a through hole penetrating the thermal management component (20, 21, 22, 26) (i.e., it penetrates 20).  
Regarding claim 10, Chu teaches wherein the thermal management component (20, 21, 22, 26) comprises a relief mechanism (seal 26) configured to be actuated when the pressure relief mechanism is actuated, to allow at least the emissions from the battery cell 10 to be discharged through the thermal management component (20, 21, 22, 26). 
Regarding claim 11, Chu teaches the battery according to claim 5, further comprising: 
3 of 8a collection chamber (cavity 21), the collection chamber being configured to collect the emissions from the battery cell 10 and the thermal management component (20, 21, 22, 26) when the pressure relief mechanism is actuated, 
the avoidance structure 200 is in communication with the collection chamber 21 (Figs. 8-9).  
Regarding claim 13, Chu teaches the battery further comprising: a protective member (exhaust passage 240), wherein the protective member (exhaust passage) is arranged on a side of the thermal management component (20, 21, 22, 26) that is away from the [plurality of] battery cells 10, and the collection chamber 21 is arranged between the thermal management component (20, 21, 22, 26) and the protective member (exhaust passage 240).
Regarding claim 14, Chu teaches the battery further comprising: 
a sealing member (one-way valve) arranged between the thermal management component (20, 21, 22, 26)  and the protective member (exhaust passage) 240 to seal the collection chamber 21.  
Regarding claim 25, Chu teaches wherein the [at least one] battery cell 10 further comprises a housing (illustrated in Figs. 2-4) including a plurality of walls, and wherein the pressure relief mechanism 100 is arranged on at least one of the plurality of walls.  
	Chu does not explicitly teach the details of the housing of the at least one battery cell 10 and that it is constructed in the manner of having an opening enclosed by the plurality of walls that is then closed by a cover plate.  The configuration is a standard configuration in the prior art as taught by Aikata (Figs. 3-4; P24, 32).
	Thus, the selection of a known housing (that of Aikata) for the housing of battery cell 10 of Chu is considered prima facie obvious given the selection of a known entity based on its suitability of  its intended use supports a prima facie obviousness determination [MPEP 2144.07; Sinclair & Carroll Co. v. Interchemical Corp., 325 U.S. 327, 65 USPQ 297 (1945); In re Leshin 277 F.2d 197, 125 USPQ 416 (CCPA 1960); Ryco, Inc. v. Ag-Bag Corp., 857 F.2d 1418, 8 USPQ2d 1323 (Fed. Cir. 1988).
Regarding claim 26, Chu teaches wherein an outer surface of the pressure relief mechanism 100 is flush with an outer surface of the at least one wall (see Fig. 7).
Regarding claim 27, Chu teaches wherein the pressure relief mechanism 100 is arranged at (broadly defined as “in, on, or near”) a corner portion between two adjacent walls of the plurality of walls (illustrated in Fig. 4).
Regarding claim 28, Chu fails to disclose [the at least one battery cell] comprises a   plurality of pressure relief mechanisms 100, the plurality of pressure relief mechanisms 100 being arranged on one of the plurality of walls, or the plurality of pressure relief mechanisms being arranged on at least two of the plurality of walls.  The court has held that the mere duplication of parts has no patentable significance unless a new and unexpected result is produced (MPEP 2144.04, Section VI-B).
Therefore, it would have been obvious to one having ordinary skill in the art at the effective filing date of the invention to duplicate the plurality of pressure relief 100 and arrange it in either of the claimed locations (only locations possible) given the court has held that the mere duplication of parts has no patentable significance unless a new and unexpected result is produced (MPEP 2144.04, Section VI-B).

7.	The rejection of claim 4 under 35 U.S.C. 103 as being unpatentable over Chu et al. (CN 209401662) (machine translation provided) in view of Aikata et al. (WO 2018/234207) (using US 2020/0194819 as a copy thereof) as applied to at least claims 1 and 2 above, and further in view of Kim (US 2018/0212208) is maintained.
Regarding claim 4, Chu teaches wherein the thermal management component (at least 20, 21, 22, 26) comprises: 
a first plate 20, the first plate 20 being attached to the plurality of battery cells 10 (Figs. 8-9);
a second plate 22, the second plate 22 being arranged on a side of the first plate 20 that is away from the plurality of battery cells 10; and 
2 48a cavity structure 21 (“flow channel”), the flow channel 21 being formed between the first plate 20 and the second plate 20 for allowing the fluid to flow in the flow channel 21.  
Chu is silent as to the materials utilized for first plate 20 and second plate 22 or that they are each thermally conductive as claimed.  In the same field of endeavor, Kim teaches analogous art of a battery module, and teaches that it a known technique to utilize a thermally conductive polymer composition to form all or any component of a battery module (P45).  
Therefore, it would have been obvious to one having ordinary skill in the art at the effective filing date of the invention to provide first plate 20 and second plate 22 as thermally conductive components given Kim teaches it a known technique to utilize a thermally conductive polymer composition to form all or any component of a battery module (P45), the use thereof providing the predictable result of allowing heat from the batteries to be thermally conducted away from the module via the module components.  Furthermore, the selection of a known material based on its suitability for its intended use supports a prima facie obviousness determination in Sinclair & Carroll Co. v. Interchemical Corp., 325 U.S. 327, 65 USPQ 297 (1945) [see also In re Leshin, 277 F.2d 197, 125 USPQ 416 (CCPA 1960); In re Leshin, 277 F.2d 197, 125 USPQ 416 (CCPA 1960)].

8.	The rejection of claims 6 and 9 under 35 U.S.C. 103 as being unpatentable over Chu et al. (CN 209401662) (machine translation provided) in view of in view of Aikata et al. (WO 2018/234207) (using US 2020/0194819 as a copy thereof) as applied to at least claims 1, 2, and 5 above, and further in view of Shimizu et al. (US 2013/0095356) is maintained.
Regarding claims 6 and 9, Chu fails to disclose the features presented.  In the same field of endeavor, Shimizu is directed to a battery module with analogous features including at least one battery 100 with a pressure relief mechanism 14, a thermal management component (70, 30, 21) including one-way open valve 70 (“an avoidance structure”) (optionally also including thinner portions 71) (at least Figs. 2a-2b, 3a-3b, 4a-4c), the avoidance structure (70 or 70, 71) being configured to provide a space for allowing the pressure relief mechanism 14 to be actuated (illustrated in Figs. 2a-2b), wherein the thermal management component (30, 70, 21) is attached to the plurality of battery cells 100 to form connection passage 40 (“an avoidance chamber”) between the avoidance structure 70 and the pressure relief mechanism 14 (claim 5); wherein the avoidance structure (70 or 70, 71) (at least Figs. 2a-2b, 3a-3b, 4a-4c) comprises a bottom avoidance wall (illustrated) and a side avoidance wall (illustrated) surrounding the connection passage 40 (“avoidance chamber”), and the bottom avoidance wall is configured to be damaged when the pressure relief mechanism 14 is actuated, such that the emissions from the battery cell pass through the thermal management component (30, 70, 21), and the side avoidance wall is configured to be damaged when the pressure relief mechanism 14 is actuated, such that the fluid flows out (full disclosure; P35, 39, 43, 49, 55) (claim 6); and wherein the side avoidance wall 70 forms a predetermined included angle with respect to a direction of the pressure relief mechanism 14 toward the thermal management component (30, 70, 21), and the predetermined included angle is illustrated as 45° (see Fig. 2b), the angle being emphasized below (claim 9):

    PNG
    media_image2.png
    331
    386
    media_image2.png
    Greyscale

Alternatively, with respect to claim 9 Shimizu teaches wherein the side avoidance wall 71 (see Fig. 3b) forms a predetermined included angle with respect to a direction of the pressure relief mechanism 14 toward the thermal management component (30, 70, 21), and the predetermined included angle is illustrated as 60° (see Fig. 3b).
Therefore, it would have been obvious to one having ordinary skill in the art at the effective filing date of the invention to substitute the structure as presented in claims 6 and 9 that is a known configuration taught by Shimizu detailed above for a gas discharge structure of vented batteries to the analogous configuration of Chu in order to provide the predictable results of allowing for the presence of connection passage 40 (“avoidance chamber”) which allows independent communication between the associated one of the batteries and the exhaust passage 60, along with the use of plate 30 which achieves hermetic isolation of the accommodation section 50 from the exhaust passage and the sealing of connection passages 40 (P43-44).   

9.	The rejection of claims 15 and 22 under 35 U.S.C. 103 as being unpatentable over Chu et al. (CN 209401662) (machine translation provided) in view of in view of Aikata et al. (WO 2018/234207) (using US 2020/0194819 as a copy thereof) as applied to at least claims 1 and 2 above, and further in view of Yoo et al. (US 2020/0083575) is maintained.
Regarding claim 15, Chu teaches the battery 1 further comprising: a case shell 22 that forms an electrical chamber for accommodating the plurality of battery cells (see Figs. 2, 5, and 8).  Chu fails to disclose a cover body that jointly forms the electrical chamber with the case shell 2.  In the same field of endeavor, Yoo teaches analogous art of a battery module including tray 200 (analogous to case shell 22 of Chu) that is paried with tray cover 500 (“cover body”) to jointly form the electrical chamber accommodating the batteries 100, wherein Yoo teaches that the batteries 100 are protected from the outside by tray 200 and cover 500 (P46; Fig. 3).
Therefore, it would have been obvious to one having ordinary skill in the art at the effective filing date of the invention to provide the battery module of Chu with the tray cover 500 (“cover body”) such that it pairs with case shell 22 given Yoo teaches such a configuration is known and provides the predictable result of protecting the batteries 100 from the outside (P46).
Regarding claim 22, Chu teaches wherein the thermal management component (20, 21, 22, 26) is a bottom portion of the case shell 22, and the case shell 22 further comprises a side portion (illustrated ridges in Fig. 8), wherein the side portion is integrated or arranged inside the case shell (Figs. 8-9).  

10.	The rejection of claims 58 under 35 U.S.C. 103 as being unpatentable over Chu et al. (CN 209401662) (machine translation provided) in view of in view of Aikata et al. (WO 2018/234207) (using US 2020/0194819 as a copy thereof) and Yoo et al. (US 2020/0083575) as applied to at least claim 15 above, and further in view of Kato et al. (US 2017/0301965) is maintained.
Regarding claim 58, the combination of references provides for the cover body 500 (of Chu) to be adjacent to the top of the cells and bus component of Chu as modified by Aikata; however, none of the references teaches that the distance between the cover body 500 and the bus bar/tops of the cells is less than 2 mm as claimed.  In the same field of endeavor, Kato discloses analogous art of a battery module and cover 1 (analogous to the cover body 21 of Shimizu), and that a space 37 has a distance between the inner side face of the side wall 2 of the battery cover 1 and the side face of the battery 31 of 1 mm or more and 15 mm or less (P247-2488; entire disclosure relied upon).  In the case where the claimed ranges "overlap or lie inside ranges disclosed by the prior art" a prima facie case of obviousness exists (see MPEP § 2144.05).
Therefore, it would have been obvious to one having ordinary skill in the art at the effective filing date of the invention to adopt the known range as taught by Kato, overlapping with that claimed, for the distance between cover body 500 and the battery 10 (including bus component 32 located on the top surface thereof) of modified Chu given Kato teaches an analogous configuration and that the range of 1 mm or more and 15 mm or less is a suitable space distance between similar components (P247-2488; entire disclosure relied upon).  In the case where the claimed ranges "overlap or lie inside ranges disclosed by the prior art" a prima facie case of obviousness exists (see MPEP § 2144.05).  Furthermore, “[W]here the general conditions of a claim are disclosed in the prior art, it is not inventive to discover the optimum or workable ranges by routine experimentation.” In re Aller, 220 F.2d 454, 456, 105 USPQ 233, 235 (CCPA 1955); MPEP 2144.05. 

11.	The rejection of claim 4 under 35 U.S.C. 103 as being unpatentable over Shimizu et al. (US 2013/0095356) as applied to at least claims 1 and 2 above, and further in view of Kim (US 2018/0212208) is maintained.
Regarding claim 4, Shimizu teaches wherein the thermal management component comprises: 
a first plate (either of 30 or 70), the plate being attached to the plurality of battery cells 100;
a second plate (21), the second thermally conductive plate being arranged on a side of the first plate (30 or 70) that is away from the battery cells 100 (Figs. 2, 3a, 4a, 5, 8, 10); and 
an exhaust passage 60 (“flow channel”), the exhaust passage 60 (“flow channel”) being formed between the first plate (either 30 or 70) and the second plate (21) for allowing the fluid to flow in the exhaust passage 60 (“flow channel”) (entire disclosure).
Shimizu is silent as to the materials utilized for first plate (30 or 70) and second plate (21) and/or that they are each thermally conductive as claimed.  In the same field of endeavor, Kim teaches analogous art of a battery module, and teaches that it a known technique to utilize a thermally conductive polymer composition to form all or any component of a battery module (P45).  
Therefore, it would have been obvious to one having ordinary skill in the art at the effective filing date of the invention to provide first plate (30 or 70) and second plate 21 as thermally conductive components given Kim teaches it a known technique to utilize a thermally conductive polymer composition to form all or any component of a battery module (P45), the use thereof providing the predictable result of allowing heat from the batteries to be thermally conducted away from the module via the module components.  Furthermore, the selection of a known material based on its suitability for its intended use supports a prima facie obviousness determination in Sinclair & Carroll Co. v. Interchemical Corp., 325 U.S. 327, 65 USPQ 297 (1945) [see also In re Leshin, 277 F.2d 197, 125 USPQ 416 (CCPA 1960); In re Leshin, 277 F.2d 197, 125 USPQ 416 (CCPA 1960)].

12.	The rejection of claim 14 under 35 U.S.C. 103 as being unpatentable over Shimizu et al. (US 2013/0095356) as applied to at least claims 1, 2, 5, 11, and 13 above, and further in view of Kruger (US 2018/0047959) is maintained.
Regarding claim 14, Shimizu fails to disclose the battery further comprises a sealing member arranged between the thermal management component  (30, 70, 21) and the protective member (vent hole 22) to seal the exhaust passage 60 (“collection chamber”).
In the same field of endeavor, Kruger teaches analogous art of a battery module with a gas exhaust system in which a self-closing, one-way pressure relief valve 128 (“sealing member”) is located in opening of the rear of duct (i.e., analogous to vent hole) that collects discharge gases from a plurality of battery cells (Fig. 2; P17-19), wherein the valve 128 prevents oxygen from flowing to battery module via the duct ensuring thermal runaway remains oxygen starved (P19).
Therefore, it would have been obvious to one having ordinary skill in the art at the effective filing date of the invention to provide vent hole 22 (“protective member”) of Shimizu with a self-closing, one-way pressure relief valve 128 (“sealing member”) given Kruger teaches an analogous configuration with said features, wherein the use of valve 128 in said location prevents oxygen from flowing to battery module via the duct ensuring thermal runaway remains oxygen starved (P19).

13.	The rejection of claim 58 under 35 U.S.C. 103 as being unpatentable over Shimizu et al. (US 2013/0095356) as applied to at least claims 1, 2, and 15 above is maintained.
Regarding claim 58, Shimizu teaches wherein the cover body 21 is adjacent to the bus component (33, 34) – utilizing the second interpretation noted in the rejection of claim 1.  Shimizu fails to disclose the distance between cover body 21 and the bus component (33, 34) is “less than 2 mm,” although there is intrinsically some distance between the two:  1) either in the top to bottom direction as illustrated in Fig. 8 that would be a result of the thickness of components 70 and 30 as the conductor part 34 is located on the top surface of the cell as illustrated with only these elements therebetween, or 2) either in the left to right direction illustrated in Fig. 8 that would be a result of the diameter of the cells 100 and the distance conductor 34 is made to curve/extend outward from the top of the cell before bending downward as shown).  The courts have held the following:
 “[W]here the general conditions of a claim are disclosed in the prior art, it is not inventive to discover the optimum or workable ranges by routine experimentation.” In re Aller, 220 F.2d 454, 456, 105 USPQ 233, 235 (CCPA 1955); MPEP 2144.05. 

A change in form, proportions, or degree “will not sustain a patent.” Smith v. Nichols, 88 U.S. 112, 118-19 (1874).

“It is a settled principle of law that a mere carrying forward of an original patented conception involving only change of form, proportions, or degree, or the substitution of equivalents doing the same thing as the original invention, by substantially the same means, is not such an invention as will sustain a patent, even though the changes of the kind may produce better results than prior inventions.” In re Williams, 36 F.2d 436, 438 (CCPA 1929).

	Thus, it is considered an obvious expedient to determine the appropriate thickness of the relevant components, and thus the distance between and among the relevant components such that each may satisfactorily provide the functions intended for each while minimizing cost and the use of unnecessary materials.  Therefore, it would have been obvious to one having ordinary skill in the art to determine the optimum or workable thicknesses and/or distances therebetween of the components in order to provide a battery module with each component satisfactorily providing the functions intended for each while minimizing cost and the use of unnecessary materials based on the case law above.  

14.	The alternative rejection of claim 58 under 35 U.S.C. 103 as being unpatentable over Shimizu et al. (US 2013/0095356) as applied to at least claims 1, 2, and 15 above, and further in view of Kato et al. (US 2017/0301965) is maintained.
Regarding claim 58, Shimizu teaches wherein the cover body 21 is adjacent to the bus component (33, 34) – utilizing the second interpretation noted in the rejection of claim 1.  Shimizu fails to disclose the distance between cover body 21 and the bus component (33, 34) is “less than 2 mm,” although there is intrinsically some distance between the two:  1) either in the top to bottom direction as illustrated in Fig. 8 that would be a result of the thickness of components 70 and 30 as the conductor part 34 is located on the top surface of the cell as illustrated with only these elements therebetween, or 2) either in the left to right direction illustrated in Fig. 8 that would be a result of the diameter of the cells 100 and the distance conductor 34 is made to curve/extend outward from the top of the cell before bending downward as shown.  
In the same field of endeavor, Kato discloses analogous art of a battery module and cover 1 (analogous to the cover body 21 of Shimizu), and that a space 37 has a distance between the inner side face of the side wall 2 of the battery cover 1 and the side face of the battery 31 of 1 mm or more and 15 mm or less (P247-2488; entire disclosure relied upon).  In the case where the claimed ranges "overlap or lie inside ranges disclosed by the prior art" a prima facie case of obviousness exists (see MPEP § 2144.05).
Therefore, it would have been obvious to one having ordinary skill in the art at the effective filing date of the invention to adopt the known range as taught by Kato, overlapping with that claimed, for the distance between cover body 21 and the battery 100 (including bus component  34 located on the top surface thereof) given Kato teaches an analogous configuration and that the range of 1 mm or more and 15 mm or less is a suitable space distance between similar components (P247-2488; entire disclosure relied upon).  In the case where the claimed ranges "overlap or lie inside ranges disclosed by the prior art" a prima facie case of obviousness exists (see MPEP § 2144.05).  Furthermore, “[W]here the general conditions of a claim are disclosed in the prior art, it is not inventive to discover the optimum or workable ranges by routine experimentation.” In re Aller, 220 F.2d 454, 456, 105 USPQ 233, 235 (CCPA 1955); MPEP 2144.05. 
Double Patenting
15.	The rejection of claims 1-6, 9-11, 13-15, 22, 25-28 and 58 on the ground of nonstatutory double patenting as being unpatentable over claims 1-20 of copending Application No. 17/113,025 in view of Aikata et al. (WO 2018/234207) (using US 2020/0194819 as a copy thereof) is maintained.  This is a provisional nonstatutory double patenting rejection.
Claim 1 of the instant application differs from the '025 application independent claims (1, 19 or 20 individually) by way of the following recitations:  1) “…the bus component and the pressure relief mechanism are respectively arranged on different sides of the at least one battery cell such that emissions from the at least one battery cell are discharge in a direction away from the bus component when the pressure relief” and 2) “wherein the thermal management component is disposed opposite to the pressure relief mechanism.”  Each of the features are taught by Aikata (see rejection under 35 U.S.C. 102(a)(1) above, incorporated here but not repeated) and provides the beneficial results taught by Aikata at P28, 83-84, 100.
Therefore, it would have been obvious to one having ordinary skill in the art to provide the positional arrangement of, “…the bus component and the pressure relief mechanism are respectively arranged on different sides of the at least one battery cell such that emissions from the at least one battery cell are discharge in a direction away from the bus component when the pressure relief” as taught by Aikata to the '025 application independent claims in view of the beneficial results of such a configuration as taught by Aikata at P28, 83-84.  Furthermore, it would have been obvious to one having ordinary skill in the art to provide the same positional arrangement of the thermal management component relative to the pressure relief mechanism as taught by Akita in order to effectively cool the cell cells as taught by Akita (P100).
The dependent claims of the instant application are found in the '025 application claims and are accordingly rejected under this heading.    

Response to Arguments
16.	Applicant's arguments filed 5/5/2022 with respect to the prior Office Action prior art rejections have been fully considered but they are not persuasive. Applicant’s comments are reproduced below with subsequent Examiner response sections that are respectfully submitted.
	1) Initially, Applicant submits that independent claim 1 has been amended to recite "a thermal management component disposed opposite to the pressure relief mechanism, and the thermal management component is configured to adjust temperatures of the plurality of battery cells".  Applicant submits that Aikata fails to disclose the thermal management component originally recited in claim 2 and currently recited in claim 1 (Examiner emphasis). Thus, the rejection of claims 1 and 25-27 under 35 U.S.C. §102(a)(1) based on Aikata is overcome. 


	Response:  Akita does not teach the thermal management component originally recited in claim 2 in its entirety; however, claim 2 in its entirety was not amended into claim 1.  Claim 1, while reciting a thermal management component, does not include the prior requirements of claim 2 (still within claim 2), and introduces new requirements of the thermal management component.
	With respect to the added features to claim 1, Akita teaches wherein the energy storage module (“battery”) (Figs. 5-6) further comprises a cooling member 33 (“thermal management component”) disposed opposite to the pressure relief mechanism 6, and the cooling member 33 (“thermal management component”) is configured to adjust the temperatures of the plurality of battery cells 1 (P100).
Figure 6 is reproduced below with the pressure relief mechanism 6 circled and illustrated on a top side of the energy storage module (“battery), with the cooling member 33 (“thermal management component”) disposed opposite to the pressure relief mechanism 6 (i.e., on the other side (the bottom side of Fig. 6)).  

    PNG
    media_image1.png
    424
    789
    media_image1.png
    Greyscale

Accordingly, Akita anticipates the subject matter presented within the claim and the rejection is maintained.
	2) In the Office Action, the Examiner asserts that Shimizu discloses a battery comprising a thermal management component. Specifically, the Examiner has considered the flat plate 30, the one-way open valve 70 and the lid 21 of Shimizu equivalent to the thermal management component of original claim 2 or alternatively, the one-way open valve 70 and the lid 21 of Shimizu equivalent to the thermal management component of original claim 2. In addition, the Examiner has considered that the release valve 14 of Shimizu corresponds to the pressure relief mechanism of original claim 2. See pages 9-10 of the Office Action. 
Applicant respectfully disagrees with the Examiner with respect to the consideration of the flat plate 30, the one-way open valve 70 and the lid 21 of Shimizu equivalent to the thermal management component of original claim 2 (currently recited in claim 1) and the consideration of the one-way open valve 70 and the lid 21 of Shimizu equivalent to the thermal management component of original claim 2 (currently recited in claim 1), based on at least the following reasons. 
Firstly, Shimizu teaches in paragraph [0040] thereof: when a failure occurs in at least one of the batteries 100, gas is released from the opening portion 8a of the battery 100 experiencing the failure, and accordingly, in the connection passage 40 of the battery 100 experiencing the failure, a pressure in the portion facing the exhaust passage 60, thereby causing the associated one-way open valve 70 to open. Thus, it is clear from this disclosure that, according to Shimizu, the one-way open valve 70 is opened when the battery is abnormal, and the one-way open valve 70 is used for exhausting purposes. 
In contrast, in claim 1, the thermal management component is configured to adjust the 
temperature of the plurality of battery cells when the battery cells are in normal operation. Thus, the skilled artisan in the art would have understood that the function and operation of the asserted thermal management component of Shimizu is different from that of the thermal management 10 of 13 component recited in claim 1. In other words, Shimizu fails to disclose the thermal management component of claim 1, which is configured to adjust the temperature of the plurality of battery cells when the battery cells are in normal operation. Furthermore, there is no inherent teaching that the asserted thermal management component of Shimizu is configured to adjust the temperature of the plurality of battery cells when the battery cells are in normal operation. 
In addition, Applicant submits that Shimizu fails to disclose that the asserted thermal management component is opposite to the pressure relief mechanism. 
Therefore, Shimizu does not disclose at least the following feature of claim 1: "the battery further comprises a thermal management component disposed opposite to the pressure relief mechanism, and the thermal management component is configured to adjust temperatures of the plurality of battery cells". 

Response:  Respectfully, it is not clear to the Examiner how the described thermal management structure (30, 70, 21 – first interpretation or just 70, 21- second interpretation) of Shimizu does not meet the claim requirement of being configured to adjust temperatures of the plurality of battery cells 100 given the thermal management structure (30, 70, 21; or 70, 21) accommodates discharged gas of the cells released due to pressure increased in the battery.  The temperatures of the plurality of battery cells are intrinsically lowered (“adjusted”) given the release of pressure (i.e., the ideal gas law of PV=nRT:  when pressure goes down, so does temperature) achieved by way of the thermal management component (30, 70, 21 OR 70, 21) which allows for said release of pressure and intrinsic, concurrent lowering of the temperatures of the plurality of cells.  Furthermore, as illustrated, the figures demonstrate that the pressure relief mechanism 14 (near 8a- see Figs. 1, 2b) of Shimizu is disposed opposite to the thermal management structure (30, 70, 21; or 70, 21).  Accordingly, the rejection is maintained. 
3)  Chu discloses a battery pack. In the Office Action, the Examiner has considered the upper plate 20, the cavity structure 21, the lower plate 22 and the first seal 26 of Chu equivalent to the thermal management component of original claim 2. See page 17 of the Office Action. 
Chu teaches at paragraph [0087 ] thereof: when the unit cell 10 is thermally out of control, the gas discharged from the explosion-proof valve 100 can enter the cavity structure 21 spaced between the upper plate 20 and the lower plate 22 through the weak region 200. Applicant submits that the asserted thermal management component of Chu is indeed an exhaust passage, which is used to discharge gas when the unit cell 10 is thermally out of control. Thus, the asserted thermal management component of Chu is not configured to adjust the temperature of the plurality of battery cells. 
Therefore, the asserted thermal management component of Chu and the thermal 
management component of claim 1 are of two completely different concepts. Chu does not disclose the thermal management component of claim 1. In addition, Chu does not disclose that the asserted thermal management component is opposite to the pressure relief mechanism. 
Therefore, Chu does not disclose at least the following feature of claim 1: "the battery further comprises a thermal management component disposed opposite to the pressure relief mechanism, and the thermal management component is configured to adjust temperatures of the plurality of battery cells". 
11 of 13 
	Response:  Respectfully, it is not clear to the Examiner how the described thermal management structure (at least 20, 21, 22, 26) of Chu disposed opposite to the pressure relief mechanism 100 (Fig. 6) does not meet the claim as it is configured to adjust temperatures of the plurality of battery cells 1 given the “high-temperature and high-pressure gas” is exhausted by the explosion-proof valve and collected into the cavity structure formed by the thermal management component and exhausted (20, 21, 22, 26) (abstract) such that the temperatures of the battery cells are intrinsically lowered (“adjusted”) by the use thereof (i.e., “configured to adjust the temperatures of the plurality of the battery cells” as claimed).  If the high-temperature/high-pressure gas exits the cells, the temperatures thereof are intrsinically lowered/adjusted by the use of Chu’s thermal management structure (at least 20, 21, 22, 26).  Accordingly, the rejection is maintained.
	4)  Double Patenting In the Office Action, claims 1-6, 9-11, 13-15, 22, 25-28 and 58 have been rejected on the ground of non-statutory double patenting as being unpatentable over claims 1-20 of co-pending Application No.17/113,025. 
Applicant notes that this rejection is provisional. Applicant submits that the scope of the claims of the present application is subject to variation as the prosecution of the application advances. Thus, the provisional double patenting rejection may become moot as the scope changes. Therefore, Applicant respectfully requests that the issue be held in abeyance until allowable subject matter would be identified in the present application. 

Response:  The rejection is maintained, wherein the Examiner does not have the option to hold the rejection in abeyance until allowable subject matter is identified; however, Applicant may choose to not address the issue until allowable subject matter is identified in the present application.	
Conclusion
17.	The prior art previously made of record and not relied upon is considered pertinent to applicant's disclosure. 
Yamada (US 2016/0293926) teaches a battery (Fig. 12) comprising a plurality of cells 10, at least one of which comprises a gas release valve 17 (“pressure relief mechanism”) configured, when an internal pressure or temperature of the at least one battery cell reaches a threshold, to be actuated to release the internal pressure (P54), terminals 22, 24 and a bus component (bus bar 54) that electrically connect the plurality of cells (P88; Fig. 12), wherein the pressure relief mechanism 17 and the bus component 54 are arranged on different sides of the at least one battery cell such that emissions from the at least one battery cell are discharged in a direction away from the bus component when the pressure relief valve is actuated (entire disclosure), wherein Yamada teaches the benefits of arranging the gas release valve 17 and the terminals (and thus the bus bar) on opposite sides from one another (P15).  

18.	The following co-pending applications sharing at least one common inventor and the same Applicant with similar subject matter as previously identified are reproduced below:
17/113,025 (=US 2022/0013755)
17/113,038 (=US 2022/0013853)
17/113,042 (=US 2022/0013854)
17/123,092 (= US 2022/0013849)

19.	Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 

20.	Any inquiry concerning this communication or earlier communications from the examiner should be directed to AMANDA J BARROW whose telephone number is (571)270-7867. The examiner can normally be reached Monday-Friday 9am - 6pm CST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Ula Ruddock can be reached on (571) 272-1481. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/AMANDA J BARROW/Primary Examiner, Art Unit 1729